                    Case 18-31706-lkg        Doc 36     Filed 08/27/20    Page 1 of 2

                              IN THE UNITED STATES BANKUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF ILLINOIS
IN RE:                                                   In Proceedings Under
                                                        Chapter 13
     Gary M Lager
     Constance S Lager
                                                        Bk. No.: 18-31706
      Debtor(s)



         REPORT OF PLAN COMPLETION, REQUEST FOR TERMINATION OF
               WAGE ORDER AND NOTICE CONCERNING DISCHARGE

Russell Simon, Chapter 13 Trustee, reports to this Court the following:

1.   The Debtors have completed their payments to the Trustee under the terms of the Chapter

      13 Plan.

2.    Any Order directed to an employer, the Debtors, or other payor of income, to make plan

      payments to the Trustee should be terminated.

3.    Pursuant to the Chapter 13 Manual, Part One, Section 15, the Court will not grant Debtors a discharge

      until such time as they have filed a Motion and Notice to all creditors and parties in interest, pursuant to

      11 U.S.C. sec. 1328 and Bankruptcy Rule 2002(f), setting forth their eligibility for said discharge.

      Failure to file said Motion within twenty-one (21) days of the filing of the instant Report will result

         in the Clerk of the Court closing this case without the entry of an Order of Discharge.




                                                               /s/ Russell Simon
                                                               Russell Simon, Trustee

Dated: Thursday, August 27, 2020
Russell Simon
Chapter 13 Trustee
24 Bronze Pointe
Swansea, IL 62226
(618) 277-0086
                         Case 18-31706-lkg       Doc 36     Filed 08/27/20     Page 2 of 2


                                         CERTIFICATE OF SERVICE
   The undersigned hereby certifies that a true and correct copy of the above and foregoing document was
served on the parties listed below by ordinary U.S. Mail (with the correct postage prepaid and deposited in the
U.S. Mail in Belleville, IL) or served electronically through the Court's ECF System at the email address
registered with the Court on this day, Thursday, August 27, 2020.
                                                        /s/ Melanie
Gary M Lager
Constance S Lager
691 E Beckemeyer Ave
Beckemeyer, IL 62219-1000

RONALD A BUCH
5312 W MAIN
BELLEVILLE, IL 62226
